DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "OPTICAL STRUCTURE COMPRISING A CONCAVE-AND-CONVEX-SHAPED INTERFACE HAVING A FLAT PORTION BETWEEN A HIGH REFRACTIVE-INDEX LAYER AND A LOW REFRACTIVE-INDEX LAYER AND DISPLAY DEVICE”

In the Claims:
Claim 1 has been amended as follows:
		In claim 1 line 23, the phrase “the display device is” has been replaced with the following:
		--the display device has a refractive index of--

Claim 3 has been amended as follows:
In claim 3 line 23, the phrase “the display device is” has been replaced with the following:
		--the display device has a refractive index of--

Authorization for this examiner’s amendment was given in a telephone interview with Stephen P. Burr (Reg. No. 32,970) on 7/29/22.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the optical structure of claim 1, in particular, an optical structure comprising: a high refractive-index layer; a low refractive-index layer laminated on the high refractive-index layer, and having a refractive index lower than that of the high refractive-index layer; and a surface member disposed on the high refractive-index layer on a side opposite to the low refractive-index layer; wherein: an interface between the high refractive-index layer and the low refractive-index layer has a concave-and-convex shape; each of a concavity and a convexity in the concave-and-convex shape has a flat portion extending in a surface direction of the high refractive-index layer and the low refractive-index layer; two of side surfaces of the concave-and-convex shape, which are adjacent to each other and extend between the flat portion of the concavity and the flat portion of the convexity, form a tapered shape tapering toward a direction in which the concavity is recessed or a direction in which the convexity projects; the low refractive-index layer is configured to be disposed to face the display surface of the display device; an outermost layer of the optical structure on a side opposite to the display surface of the display device has a refractive index of not less than 1.30 and not more than 1.36, the outermost layer forming an air interface; and a ratio of a length of the flat portion, which faces the display surface of the display device, with respect to a length of one cycle of the concavity and the convexity of the concave-and-convex shape is not less than 0.19 and not more than 0.45.  The closest prior art of Ju et al. (WO 2016/175580) discloses an optical structure (40, Fig. 4) comprising: a high refractive-index layer (110b, Fig. 4); and a low refractive-index layer (120b, Fig. 4) laminated on the high refractive-index layer, and having a refractive index lower than that of the high refractive-index layer; wherein: an interface between the high refractive-index layer (110b, Fig. 4) and the low refractive-index layer (120b, Fig. 4) has a concave-and-convex shape (patterned portions 111 and 112, Fig. 4); each of a concavity and a convexity in the concave-and-convex shape has a flat portion (112, Fig. 4) extending in a surface direction of the high refractive-index layer (110b, Fig. 4) and the low-refractive-index layer (120b, Fig. 4); two of side surfaces (left and right 111b, Fig. 4) of the concave-and-convex shape, which are adjacent to each other and extend between the flat portion (112, Fig. 4) of the concavity and the flat portion of the convexity (upper flat portion of 120b, Fig. 4), form a tapered shape tapering toward a direction in which the concavity is recessed or a direction in which the convexity projects.  However, Ju fails to disclose all the combination of features including “the low refractive-index layer is configured to be disposed to face the display surface of the display device; an outermost layer of the optical structure on a side opposite to the display surface of the display device has a refractive index of not less than 1.30 and not more than 1.36, the outermost layer forming an air interface; and a ratio of a length of the flat portion, which faces the display surface of the display device, with respect to a length of one cycle of the concavity and the convexity of the concave-and-convex shape is not less than 0.19 and not more than 0.45” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the optical structure of Ju to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed as are its dependent claims 2 and 4.
The prior art does not disclose the optical structure of claim 3, in particular, an optical structure comprising: a high refractive-index layer; a low refractive-index layer laminated on the high refractive-index layer, and having a refractive index lower than that of the high refractive-index layer; and a surface member disposed on the high refractive-index layer on a side opposite to the low refractive-index layer; wherein: an interface between the high refractive-index layer and the low refractive-index layer has a concave-and-convex shape; each of a concavity and a convexity in the concave-and-convex shape has a flat portion extending in a surface direction of the high refractive-index layer and the low refractive-index layer; two of side surfaces of the concave-and-convex shape, which are adjacent to each other and extend between the flat portion of the concavity and the flat portion of the convexity, form a tapered shape tapering toward a direction in which the concavity is recessed or a direction in which the convexity projects; the low refractive-index layer is configured to be disposed to face the display surface of the display device; an outermost layer of the optical structure on a side opposite to the display surface of the display device has a refractive index of not less than 1.30 and not more than 1.36, the outermost layer forming an air interface; and wherein β is defined by a ratio of a total length of the flat portions with respect to a length of one cycle of the concavity and the convexity of the concave-and- convex shape; an inclination angle range α is defined by a difference between a maximum angle and a minimum angle, which are defined between the side surface of the concave and convex shape and a normal direction of the high refractive index layer and the low refractive index layer; and the inclination angle range α is not less than 83.33β-59.67 degrees and not more than 80β-44 degrees.  The closest prior art of Ju et al. (WO 2016/175580) discloses an optical structure (40, Fig. 4) comprising: a high refractive-index layer (110b, Fig. 4); and a low refractive-index layer (120b, Fig. 4) laminated on the high refractive-index layer, and having a refractive index lower than that of the high refractive-index layer; wherein: an interface between the high refractive-index layer (110b, Fig. 4) and the low refractive-index layer (120b, Fig. 4) has a concave-and-convex shape (patterned portions 111 and 112, Fig. 4); each of a concavity and a convexity in the concave-and-convex shape has a flat portion (112, Fig. 4) extending in a surface direction of the high refractive-index layer (110b, Fig. 4) and the low-refractive-index layer (120b, Fig. 4); two of side surfaces (left and right 111b, Fig. 4) of the concave-and-convex shape, which are adjacent to each other and extend between the flat portion (112, Fig. 4) of the concavity and the flat portion of the convexity (upper flat portion of 120b, Fig. 4), form a tapered shape tapering toward a direction in which the concavity is recessed or a direction in which the convexity projects.  However, Ju fails to disclose all the combination of features including “the low refractive-index layer is configured to be disposed to face the display surface of the display device; an outermost layer of the optical structure on a side opposite to the display surface of the display device has a refractive index of not less than 1.30 and not more than 1.36, the outermost layer forming an air interface; and wherein β is defined by a ratio of a total length of the flat portions with respect to a length of one cycle of the concavity and the convexity of the concave-and- convex shape; an inclination angle range α is defined by a difference between a maximum angle and a minimum angle, which are defined between the side surface of the concave and convex shape and a normal direction of the high refractive index layer and the low refractive index layer; and the inclination angle range α is not less than 83.33β-59.67 degrees and not more than 80β-44 degrees” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the optical structure of Ju to have all the combination of features as recited in the claim.  Therefore, claim 3 is allowed as is its dependent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. 2016/0252665), Ju et al. (U.S. 2016/0187699), Lee et al. (U.S. 2015/0043221), Numata et al. (U.S. 2005/0041174), Nagahama et al. (U.S. 2011/0310487), Kageyama et al. (U.S. 2011/0267686), and Kittaka et al. (U.S. 2009/0316262) disclose an optical structure comprising a high refractive-index layer and a low refractive-index layer and an interface between the high refractive-index layer and the low refractive-index layer but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL C LEE/Primary Examiner, Art Unit 2871